Action to recover damages for personal injuries suffered by the plaintiff wife, due to the alleged negligence of the defendant in the operation of its department store, and companion action by the husband for loss of services and medical expenses. Judgment in favor of the defendant dismissing the plaintiffs’ complaint was directed and entered at the end of the plaintiffs’ case. Judgment unanimously affirmed, with costs. No opinion. Appeal from order dismissing the complaint dismissed. There is no such order in the record. Present ■— Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.